DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patents 10813771, 10098751, 9408707 at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 22 and 24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of US Patent 7846206. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
17/071352 (invention)
US Patent 7846206
Claim 21 (implant, end defining an opening; plates defining bearing surfaces; supports; material web)

Claim 22 (opposed portion/second end)
Claim 23 (second opening)

Claim 24 (first and second supports with material web)
Claim 1



Claim 1


Claim 1

Thus, the invention of US patent 7846206, claim 1, respectively, is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 10, 13, 16 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrison (US 20050070911) in view of Besselink (US 20010032020).
With respect to claim 1, Carrison teaches a system (e.g. see fig. 18 and 19 below and also 22-24) for restoring a vertebral body (see abstract), said system comprising: an introducer tube (454, see para. 12, 74, 75); an implant (e.g. 350) comprising: an end element (178) defining an opening (to receive 166); plates (358) each defining a bearing surface (bone contacting surface of elements 358, see fig. 19 below) configured to be moved away from one another to expand said implant within the vertebral body (see fig. 18, 19 below and para. 67-69); and supports (352) each coupled to one of said plates, wherein said supports comprise a portion (elements 360) defining a material web (hinges); an implant carrier (e.g. 456) with which said end element of said implant is removably coupled during insertion of said implant through said introducer tube and into the vertebral body (see para. 12, 77 and fig. 24, 25); and a rod (166) configured to be directed through said implant carrier (see fig. 19 below).

    PNG
    media_image1.png
    644
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    745
    media_image3.png
    Greyscale

Although Carrison teaches a variety of hinges (e.g. see 156, fig. 11) and the use of rotation actuation to expand the implant (see fig. 19 above), Carrison does not appear to specifically teach wherein said supports comprise a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; and wherein said rod is configured to be translated relative to said implant carrier to cause expansion of said implant.
Besselink, also drawn to expandable hinged spinal implants, teaches supports (e.g. hinges 10, 20, 30, 40, see fig. 2a) wherein said supports comprise a reduced thickness portion (see fig. 2a) defining a material web configured to plastically deform during expansion of said implant (see abstract and para. 8); and wherein an actuation rod (80) is configured to be translated relative to said implant carrier to cause expansion of said implant (see para. 37) in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support/hinge structure and actuation mechanism of Carrison wherein said supports comprise a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; wherein said rod is configured to be translated relative to said implant carrier to cause expansion of said implant, in view of Besselink, in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant.
As for claim 4, Carrison, as modified by Besselink, further teaches the system of claim 1, wherein said rod is further configured to be directed through said opening of said end element (see fig. 19 above).
As for claim 5, Carrison, as modified by Besselink, further teaches the system of claim 1, further comprising a drill (see para. 78 and note the use of a drill) configured to be directed through said introducer tube and operated to establish an enlarged opening within the vertebral body for insertion of said implant (note that this device is capable of performing such function (being directed through an introducer tube) if one so desires).
With respect to claim 9, Carrison teaches a system (e.g. see fig. 18 and 19 below and also 22-24) for restoring a vertebral body (see abstract), said system comprising: an introducer tube (454, see para. 12, 74, 75); an implant (e.g. 350) comprising: an end element (178) defining an opening (to receive 166); plates (358) each defining a bearing surface (bone contacting surface of elements 358, see fig. 19 below) configured to be moved away from one another to expand said implant within the vertebral body (see fig. 18, 19 below and para. 67-69); and supports (352) each coupled to one of said plates, wherein said supports comprise a portion (elements 360) defining a material web (hinges); an implant carrier (e.g. 456) with which said end element of said implant is removably coupled during insertion of said implant through said introducer tube and into the vertebral body (see para. 12, 77 and fig. 24, 25); and a rod (166) configured to be directed through said implant carrier (see fig. 19 below); wherein said supports are first supports, said implant further comprising a second supports (e.g. 362, 364, see fig. 19 below) each coupled to said end element and one of said plates (via elements 354).

    PNG
    media_image1.png
    644
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    655
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    745
    media_image3.png
    Greyscale

Although Carrison teaches a variety of hinges (e.g. see 156, fig. 11) and the use of rotation actuation to expand the implant (see fig. 19 above), Carrison does not appear to specifically teach wherein said supports comprise a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; and wherein said rod is configured to be translated relative to said implant carrier to cause expansion of said implant; and wherein said second supports comprise a material web configured to plastically deform during expansion of said implant.
Besselink, also drawn to expandable hinged spinal implants, teaches a plurality of supports (e.g. hinges 10, 20, 30, 40, see fig. 2a) wherein said supports comprise a reduced thickness portion (see fig. 2a) defining a material web configured to plastically deform during expansion of said implant (see abstract and para. 8); and wherein an actuation rod (80) is configured to be translated relative to said implant carrier to cause expansion of said implant (see para. 37) in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support/hinge structure and actuation mechanism of Carrison wherein said supports comprise a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; wherein said rod is configured to be translated relative to said implant carrier to cause expansion of said implant; and wherein said second supports comprise a material web configured to plastically deform during expansion of said implant, in view of Besselink, in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant.
With respect to claim 10, Carrison teaches a system for restoring a vertebral body (see abstract), said system comprising: an introducer tube (454, see para. 12, 74, 75); an implant (e.g. 350) comprising: an end element (178) defining a first opening (to receive 166); plates (358) each defining a bearing surface (bone contacting surfaces of 358, see fig. 19 below) configured to be moved away from one another to expand said implant within the vertebral body (see fig. 18, 19 below, para. 67-69); and supports (e.g. elements 352 with hinges 360) each coupled to one of said plates (see fig. 19 below); an opposed portion (174) coupled to said supports and defining a second opening (to receive 166) coaxially aligned with said first opening (see fig. 18, 19 below), an implant carrier (456) with which said end element of said implant is removably coupled during insertion of said implant through said introducer tube and into the vertebral body (see fig. 24, 25); and a rod (166) configured to be directed through said implant carrier and said first opening of said end element (see fig. 19, 24 below).

    PNG
    media_image1.png
    644
    688
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    271
    673
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    468
    745
    media_image3.png
    Greyscale

Although Carrison teaches a variety of hinges (e.g. see 156, fig. 11) and the use of rotation actuation to expand the implant (see fig. 19 above), Carrison does not appear to specifically teach the supports each coupled to one of said plates and configured to plastically deform during expansion of said implant; wherein said opposed portion is configured to receive a longitudinal force to be moved relative to said end element for expanding said implant; wherein said rod is configured to be provide said longitudinal force to said opposed portion.
Besselink, also drawn to expandable hinged spinal implants, teaches a plurality of supports (e.g. hinges 10, 20, 30, 40, see fig. 2a) wherein said supports comprise a reduced thickness portion (see fig. 2a) defining a material web configured to plastically deform during expansion of said implant (see abstract and para. 8); and wherein an actuation rod (80) is configured to be translated relative to said implant carrier to cause expansion of said implant (see para. 37) between two opposed ends in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support/hinge structure and actuation mechanism of Carrison wherein the supports each coupled to one of said plates and configured to plastically deform during expansion of said implant; wherein said opposed portion is configured to receive a longitudinal force to be moved relative to said end element for expanding said implant; wherein said rod is configured to be provide said longitudinal force to said opposed portion, in view of Besselink, in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant.
As for claim 13, Carrison, as modified by Besselink, further teaches the system of claim 10, further comprising a drill (see para. 78 and note the use of a drill) configured to be directed through said introducer tube and operated to establish an enlarged opening within the vertebral body for insertion of said implant (note that this device is capable of performing such function (being directed through an introducer tube) if one so desires).
As for claim 16, Carrison, as modified by Besselink, further teaches the system of claim 10, wherein said supports are parallel to said plates prior to expansion of said implant (see fig. 18 above).
With respect to claims 21-24, Carrison teaches an implant (350) for restoring a vertebral body (see abstract), said implant comprising: an end element (178) defining an opening (to receive 166, see fig. 19 above); plates (358) each defining a bearing surface (bone contacting surfaces, see fig. 19 above) configured to be moved away from one another to expand said implant within the vertebral body (see fig. 18, 19 above and para. 67-69); and a support (e.g. hinges 360) coupled to each of said plates; further comprising an opposed portion (174, see fig. 19 above) coupled to said supports; wherein said opening is a first opening (see fig. 19 above), wherein said opposed portion defines a second opening (to receive 166) coaxially aligned with said first opening (see fig. 18, 19 above); wherein said supports are first supports, said implant further comprising second supports (e.g. hinges 362, 364, see fig. 19 above) each coupled to said end element and one of said plates (see fig. 19 above).
Although Carrison teaches a variety of hinges (e.g. see 156, fig. 11) and the use of rotation actuation to expand the implant (see fig. 19 above), Carrison does not appear to specifically teach wherein said support comprises a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; further comprising an opposed portion coupled to said supports and configured to receive a longitudinal force to be moved relative to said end element for expanding said implant; and wherein said second supports comprise a material web configured to plastically deform during expansion of said implant.
Besselink, also drawn to expandable hinged spinal implants, teaches a plurality of supports (e.g. hinges 10, 20, 30, 40, see fig. 2a) wherein said supports comprise a reduced thickness portion (see fig. 2a) defining a material web configured to plastically deform during expansion of said implant (see abstract and para. 8); and wherein an actuation rod (80) is configured to be translated relative to said implant carrier to cause expansion of said implant (see para. 37) between two opposed ends in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the support/hinge structure and actuation mechanism of Carrison wherein said support comprises a reduced thickness portion defining a material web configured to plastically deform during expansion of said implant; further comprising an opposed portion coupled to said supports and configured to receive a longitudinal force to be moved relative to said end element for expanding said implant; and wherein said second supports comprise a material web configured to plastically deform during expansion of said implant, in view of Besselink, in order to provide structure that will beneficially ensure maintained expansion of the implant and prevent collapse thereof while also providing an alternate equivalent actuation mechanism that will perform the same function of expanding the implant.

Claims 7, 8, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrison (US 20050070911) and Besselink (US 20010032020), as applied to claims 1 and 10 above, in view of Gerbec (US 20030074063).
As for claims 7, 8, 14 and 15, Carrison, as modified by Besselink, teaches use of a therapeutic medium (see para. 80) but does not appear to specifically teach further comprising a filling cement configured to be injected within a void defined by said implant, and around said implant; and wherein filling cement is further configured to be directed through said opening of said end element.
Gerbec, also drawn to expandable spinal fusion implants, teaches injecting of a filling cement (osteogenic substance) into an interior of an implant before, during and/or after positioning of the implant between vertebral bones (see para. 42 below) in order allow for rapid bony growth between the cavity and the implant, thereby allowing the formation of solid continuous bone.

    PNG
    media_image5.png
    501
    604
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method step of injection of the filling material of Carrison, as modified by Besselink, further comprising a filling cement configured to be injected within a void defined by said implant, and around said implant; and wherein filling cement is further configured to be directed through said opening of said end element, in view of Gerbec, in order allow for rapid bony growth between the cavity and the implant, thereby allowing the formation of solid continuous bone. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system wherein said plates are configured to be moved away from one another to a non-parallel state in which said plates angle away from one another, as set forth in claims 2 and 3.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system further comprising a handle with which said rod is threadably coupled, and wherein said implant carrier comprises a gripping block configured to translate said rod relative to said implant carrier without rotation of said rod relative to said gripping block, as set forth in claim 6.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system wherein said plates are configured to be moved away from one another to a non-parallel state in which said plates angle away from one another, as set forth in claims 11 and 12.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the system including plates each defining a bearing surface and configured to be moved away from one another to a non-parallel state in which said plates angle away from one another and in which ends of said plates opposite said end element are spaced farther apart than opposing ends of said plates nearer said end element, wherein said implant is configured to be expanded within the vertebral body in said non-parallel state, as set forth in claims 17-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2, 3, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             

/TESSA M MATTHEWS/           Examiner, Art Unit 3773